DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Arguments
Applicant's arguments with respect to the rejections of Claims 1 and 8 and dependents under 35 USC 102/103 have been fully considered but they are not persuasive.
With respect to applicant’s argument that Komatsu fails to teach the controlling the resistance force to become smaller when a reaction force is not detected and the operator (limitations added to Claims 1 and 8), examiner respectfully disagrees. Komatsu in par. 0080-0082 clearly teaches force control of the robot to move in the direction of the manipulation force, which decreases the resistance force to the operator’s guidance. This force control is only performed when an external force indicating a jam is not detected (see par. 0080-0082).  Also note because the robot stays still when the operator is not guiding it, it is interpreted to have high resistance to movement in all directions, and this resistance decreases when the operator applies a force and the robot is force controlled to move in that direction.
With respect to applicant’s arguments that the secondary references fail to teach the added limitations, examiner agrees that the secondary references do not appear to teach all of the added subject matter in claims 1 and 8, but Komatsu is relied upon below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: manipulating force detection portion, reaction force detection portion, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the manipulating force detection portion, reaction force detection portion is being interpreted to cover functional software implemented by the robot controller that receives data from force or torque sensors, or there equivalents and calculates manipulating and reaction forces, respectively as described in specification par. 0025-0026, and the predetermined portion is interpreted as a handle for receiving manipulation force from an operator or equivalents of that described in specification par. 0026. All citation of prior art for these elements below are interpreted to cover the corresponding structure described as performing the claimed function, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 34 recite the limitation "the manipulating force detection unit".  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, this will be interpreted as the manipulating force detection portion from Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 14-17, 19, 27-28, 31-33, 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al (US 20150209961; hereinafter referred to as Komatsu).
Regarding Claim 1, Komatsu teaches a robot system (see at least robot system 100 in par. 0063 and Fig. 1) comprising: 
a robot body (see at least robot arm 21 in par. 0063 and Fig. 1 );  comprising 
a predetermined portion (see at least handle 22 and suction pad 93 in par. 0063 and Fig. 1 together interpreted to be the predetermined portion)
a controller (see at least control device 50 in par. 0065 and Fig. 2 ); 
a manipulating force detection portion configured to detect an information relating to a manipulating force when an operator moves the predetermined portion (see at least force sensor 23 in par. 0063 and Fig. 1); and 
a reaction force detection portion configured to detect an information relating to a reaction force received by the predetermined portion from an object (see at least current detector 8 in par. 0070 and Fig. 3 and object 92 in par. 0063 and Fig. 1), wherein, 
when the operator moves the predetermined portion, the controller is configured to control a resistance force in accordance with the reaction force and the manipulating force  (see at least “At this time, the directional area classification unit 52 restricts the direction in which the robot arm 21 is moved in accordance with the operation area in which the suction pad 93 is located” in par. 0128 describing the controller response when a jam is detected, restricting motion in the direction of the operation area where jam occurred is interpreted as increasing impedance to resist movement in the case of detecting a reaction force, see also “Moreover, if the directional area classification unit 52 determines that the end portion of the robot arm 21 is located in the unrestricted area determined by the directional area classification unit 52, the first force controller 14 controls movement of the joints without restricting movement of any of the joints” in par. 0128 interpreted as decreasing resistance force and controlling the robot in accordance with the manipulating force). 
and wherein, in a case where the reaction force has not been detected by the reaction force detection portion, the controller is configured to control the resistance force such that, when the operator moves the predetermined portion in a direction of the manipulating force, the resistance force becomes smaller than the resistance force when the manipulating force is not detected (see at least first force controller using a force control method to move the robot in the direction only when the operator is applying a force to it and staying still otherwise in par. 0080-0082, note because the robot stays still when the operator is not guiding it, it is interpreted to have high resistance to movement in all directions, and this resistance decreases when the operator applies a force and the robot is force controlled to move in that direction).

Regarding Claim 8, Komatsu teaches A control method (see at least method for controlling a robot in par. 0029) for a robot system (see at least robot system 100 in par. 0063 and Fig. 1) comprising: 
a robot body (see at least robot arm 21 in par. 0063 and Fig. 1);  comprising 
a predetermined portion (see at least handle 22 and operator 91 in par. 0063 and Fig. 1)
a controller (see at least control device 50 in par. 0065 and Fig. 2 ); 
a manipulating force detection portion configured to detect an information relating to a manipulating force when an operator moves the predetermined portion (see at least force sensor 23 in par. 0063 and Fig. 1);
a reaction force detection portion configured to detect an information relating to a reaction force received by the predetermined portion from an object (see at least current detector 8 in par. 0070 and Fig. 3 and object 92 in par. 0063 and Fig. 1),
the control method comprising: 
controlling, by the controller, when the operator moves the predetermined portion, the controller is configured to control a resistance force in accordance with the reaction force and the manipulating force  (see at least restriction (on movement) on a joint in force control performed after a jam has occurred in par. 0107 and 0108 describing the controller response when a jam is detected, restricting motion in the direction of the operation area where jam occurred is interpreted as increasing impedance to resist movement in the case of detecting a reaction force, see also “Moreover, if the directional area classification unit 52 determines that the end portion of the robot arm 21 is located in the unrestricted area determined by the directional area classification unit 52, the first force controller 14 controls movement of the joints without restricting movement of any of the joints” in par. 0128 is decreasing resistance force and controlling the robot in accordance with the manipulating force)
wherein, in a case where the reaction force has not been detected by the reaction force detection portion, the controller is configured to control the resistance force such that, when the operator moves the predetermined portion in a direction of the manipulating force, the resistance force becomes smaller than the resistance force when the manipulating force is not detected (see at least first force controller using a force control method to move the robot in the direction the operator is applying a force to it in par. 0080-0082 and removing restrictions of motion when no jam is detected in par. 0128).

Regarding Claim 10, Komatsu teaches A non-transitory computer-readable recording medium storing a program for causing a computer to execute the control method for the robot system according to claim 8 (see at least “computer-readable non-transitory recording medium” in par. 0029 and see claim 8 analysis for rejection of the method). 
Regarding Claim 14, Komatsu teaches The robot system according to claim 1 (see Claim 1 analysis), wherein, 
in a case where the reaction force has not been detected by the reaction force detection portion, the controller is configured to control such that the resistance force becomes smaller when the operator moves the predetermined portion in a direction of the manipulating force (see at least “Moreover, if the directional area classification unit 52 determines that the end portion of the robot arm 21 is located in the unrestricted area determined by the directional area classification unit 52, the first force controller 14 controls movement of the joints without restricting movement of any of the joints” in par. 0128, note because determining a jam has occurred triggers an area to be restricted (see par. 0128) determining that the robot is not in a restricted area means a jam is not occurring, and allowing unrestricted movement is reducing the impedance parameter for any restricted joint movement), and wherein, 
in a case where the reaction force has been detected by the reaction force detection portion, the controller is configured to control the resistance force such that the resistance force becomes larger when the operator moves the predetermined portion in a direction of the manipulating force, the resistance force becomes larger than the resistance force when the operator moves the predetermined portion while the reaction force has not been detected. (see at least “At this time, the directional area classification unit 52 restricts the direction in which the robot arm 21 is moved in accordance with the operation area in which the suction pad 93 is located” in par. 0128 describing the controller response when a jam is detected, restricting motion in the direction of the operation area where jam occurred is increasing resistance force to movement in the direction where the operator is pushing that caused the jam, see also a jam being detected when the load torque estimation unit detects a force the robot receives from the outside in par. 0083, which is a reaction force).
Regarding Claim 15,  Komatsu teaches The robot system according to claim 1 (see Claim 1 analysis), wherein, in a case where the reaction force has not been detected by the reaction force detection portion, the controller is configured to control the robot body such that the operator easily moves the predetermined portion in a direction of the manipulating force (see at least “Moreover, if the directional area classification unit 52 determines that the end portion of the robot arm 21 is located in the unrestricted area determined by the directional area classification unit 52, the first force controller 14 controls movement of the joints without restricting movement of any of the joints” in par. 0128, note because determining a jam has occurred triggers an area to be restricted (see par. 0128) determining that the robot is not in a restricted area means a jam is not occurring, and allowing unrestricted movement is making it easy for the operator to guide the robot), and wherein, 
in a case where the reaction force has been detected by the reaction force detection portion, the controller is configured to control the robot body such that it becomes more difficult for the operator to move the predetermined portion in the direction of the manipulating force (see at least “At this time, the directional area classification unit 52 restricts the direction in which the robot arm 21 is moved in accordance with the operation area in which the suction pad 93 is located” in par. 0128 describing the controller response when a jam is detected, restricting motion in the direction of the operation area where jam occurred is interpreted as increasing resistance force to movement in the direction where the operator is pushing, making it more difficult for the operator to guide the robot).
Regarding Claim 16, Komatsu teaches The robot system according to claim 1 (see Claim 1 analysis), wherein the controller is configured to control the resistance force by controlling a parameter of an impedance controlling system of the robot body (see at least movement restriction information for each joint in par. 0113 and Fig. 6A-6B interpreted as impedance parameters for each joint movement direction).
Regarding Claim 17, Komatsu teaches The robot system according to claim 16 (see Claim 16 analysis), wherein a reference value for the parameter is set in advance, and wherein the controller is configured to control the resistance force by controlling the parameter based on the reference value (see at least “A storage unit of the directional area classification unit 52 stores a map of an operation area of the robot arm 21. Directions in which movement is to be restricted are stored in the map beforehand.” in par. 0109 interpreted as reference values for the parameter used to control the resistance force).
Regarding Claim 19, Komatsu teaches the robot system according to claim 17 (see Claim 17) wherein in a case where the manipulating force has not been detected, the controller is configured to keep the reference value for the parameter (see at least “Moreover, if the directional area classification unit 52 determines that the end portion of the robot arm 21 is located in the unrestricted area determined by the directional area classification unit 52, the first force controller 14 controls movement of the joints without restricting movement of any of the joints” in par. 0128, see also par. 0113 and Fig. 6A-6B for joint restriction values, the interpretation is that when a jam is not detected, the restriction values for each joint are kept at 0).
Regarding Claim 27, Komatsu teaches the robot system according to claim 16 (see Claim 16 analysis). Komatsu further teaches wherein, when controlling the parameter of impedance control, the controller is configured to select a parameter from a parameter table of impedance control (see at least Fig. 6A and 6B interpreted as tables of impedance control parameters) that has been stored in advance (see at least “A storage unit of the directional area classification unit 52 stores a map of an operation area of the robot arm 21. Directions in which movement is to be restricted are stored in the map beforehand.” in par. 0109).
Regarding Claim 28, Komatsu teaches the robot system according to claim 1 (see Claim 1 analysis). Komatsu further teaches:
 wherein the robot body comprises a robot arm comprising a plurality of shafts (see at least robot arm 21 in par. 0063 and Fig. 1), a handling portion configured to receive the manipulating force (see at least handle 22 and operator 91 in par. 0063 and Fig. 1), and an end effector provided in the predetermined portion (see at least suction pad 93 in par. 0063 and in Fig. 1 interpreted as an end effector and to be part of the predetermined portion including the handle).
Regarding Claim 31, Komatsu teaches the robot system according to claim 1 (see Claim 1 analysis), wherein the controller is configured to control the direction of the resistance force based on the direction of the reaction force and the direction of the manipulating force (see at least jam determination based on input from the force sensor in par. 0095 and “When the force control is performed, the robot arm 21 is moved in a direction in which a force is applied from the outside” in par. 0108 interpreted as controlling the resistance force based on the direction of the manipulating force and “if a jam occurs, the robot arm 21 is moved in such a direction that the jam is cleared due to a force that the robot arm 21 receives from an operator or an object that has been jammed” in par. 0108 interpreted as controlling the direction of the resistance force based on the direction of the reaction force).
Regarding Claim 32, Komatsu teaches the robot system according to claim 1 (see Claim 1 analysis), wherein the resistance force is the resistance force when the operator directly contacts and moves the predetermined portion (see at least joint restriction unit 54 restricting movement on certain joints in par. 0107-0108 interpreted as generating resistance force when an operator directly contacts and moves the handle).

Regarding Claim 33, Komatsu teaches A manufacturing method for a product, the method comprising manufacturing a product by using the robot system according to claim 1 (see at least robot mounting an object 92 in a surrounding object 95 in par. 0027 and Fig. 12 interpreted as manufacturing a product using the robot system of Claim 1, see Claim 1 analysis for rejection of the system).
Regarding Claim 38, Komatsu teaches the robot system according to claim 1 (see Claim 1 analysis). 
Komatsu further teaches:  wherein the controller is configured to control a change in the resistance force in accordance with a change in the reaction force (see at least using force control to get the robot out of a jam based on the detected estimated force applied from the outside (reaction force) and restricting joint movement to resist any movement not in the direction of the outside force in par. 0108).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as modified by Kemper et al (US 9375841; hereinafter referred to as Kemper).
Regarding Claim 18, Komatsu teaches the robot system according to claim 17 (see Claim 17), 
Komatsu does not explicitly teach the following, but Kemper does teach wherein the reference value is set such that the robot body does not start moving by its own weight (see at least changing to a low impedance gravity compensation mode as a reaction to unexpected contact in col. 6 lines 20-25 interpreted as setting an impedance value lower to avoid damage but high enough that the robot does not move by its own weight).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Komatsu to incorporate the teachings of Kemper wherein upon detecting unexpected contact with the robot arm, the controller lowers an impedance control value to enter low impedance gravity compensation mode. The motivation to incorporate the teachings of Kemper would be to increase safety during reaction to contact (see col. 6 lines 20-25)

Claim 20-25, 39-40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as modified by Nakagawa and further in view of Sato et al (US 20170285625; hereinafter referred to as Sato).
Regarding Claim 20, Komatsu teaches the robot system according to claim 1 (see Claim 1 analysis), 
Komatsu fails to explicitly teach the following, but Nakagawa does teach wherein the controller is configured to acquire an operation program for operating the robot body (see at least “The position teaching switch is used to input the position and posture of the robot which have been changed through the lead-through operation as teaching points of an operation program of the robot” in par. 0035)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and operator performing cooperative conveyance taught by Komatsu to incorporate the teachings of Nakagawa wherein the lead-through operation is used to generate teaching points of an operation program of the robot. The motivation to incorporate the teachings of Nakagawa would be to “create or change the operation program for the robot.” (see par. 0035) in order to teach the robot improved operation programs that it can repeat automatically in addition to power assisting operation.  
Komatsu and Nakagawa fail to explicitly teach the following, but Sato does teach acquiring a magnitude and direction of a force to be applied to the object based on the reaction force when the operator is moving the predetermined portion (see at least robot controller calculating direction and magnitude of contact force CF with an external object during execution of the hand-guide operation in par. 0035, 0059, 0070).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and operator performing cooperative conveyance taught by Komatsu and Nakagawa to incorporate the teachings of Sato wherein controller acquires the contact force magnitude and direction during the lead-through operation. The motivation to incorporate the teachings of Sato would be to determine safe robot motion directions (see par. 0070). 

Regarding Claim 21, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 20 (see Claim 20 analysis), 
	Nakagawa teaches to acquire the operation program (see at least “The position teaching switch is used to input the position and posture of the robot which have been changed through the lead-through operation as teaching points of an operation program of the robot” in par. 0035)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and operator performing cooperative conveyance taught by Komatsu to incorporate the teachings of Nakagawa wherein the lead-through operation is used to generate teaching points of an operation program of the robot. The motivation to incorporate the teachings of Nakagawa would be to “create or change the operation program for the robot.” (see par. 0035) in order to teach the robot improved operation programs that it can repeat automatically in addition to power assisting operation.  
Komatsu and Nakagawa failed to explicitly teach the following, but Sato does teach wherein the controller is configured to filter data acquired while the operator is moving the predetermined portion (see at least filtering output of force sensor by robot controller in par. 0031).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and operator performing cooperative conveyance taught by Komatsu and Nakagawa to incorporate the teachings of Sato wherein controller filters the force sensor data while the operator is moving the handling part. The motivation to incorporate the teachings of Sato would be to improve detection accuracy of the contact force (see par. 0089)
Regarding Claim 22, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 20 (see Claim 20 analysis). Komatsu further teaches wherein, when the controller executes the operation program, the controller is configured to control a parameter of an impedance controlling system of the robot body based on a change of the reaction force while the robot body is operated (see at least joint restriction unit restricting motion to be in the direction of the outside force calculated by an impedance control method in par. 0108 and Fig. 6A and 6B interpreted as tables of impedance control parameters).
Regarding Claim 23, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 20 (see Claim 20 analysis). Komatsu further teaches wherein, when the controller executes the operation program, the controller is configured to switch an operation mode on a basis of the reaction force while the robot body is operated (see at least joint restriction unit restricting motion except in a direction to get the robot out of a jam when a force from the outside due to a jam is detected in par. 0108 interpreted as switching an operation mode on the basis of the reaction force).
Regarding Claim 24, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 23 (see Claim 23 analysis). Komatsu further teaches wherein, when the controller executes the operation program, the controller is configured to detect the predetermined portion or the work held by the predetermined portion comes into contact with the object based on the reaction force while the robot body is operated and switch the operation mode (see at least detecting that the object is jammed and performing force control to get out of the jam in par. 0048, 0108 interpreted as detecting that the work held by the predetermined portion comes into contact with an object based on the reaction force and switching to force, impedance, or compliance control).
Regarding Claim 25, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 23 (see Claim 23 analysis). Komatsu further teaches wherein, the controller is configured to execute a position control mode and / or a force control mode as the operation mode (see at least force, impedance, or compliance control initiated when an external force is detected in par. 0108).
Regarding Claim 39, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 20 (see Claim 20 analysis). Komatsu further teaches wherein the operation program includes an information of position or orientation of the robot body changed by the operator moving the predetermined part (see at least control device sending commands to the robot arm based on the joint angles detected by joint encoders in par. 0070 and changing the commands based on force detected from the operator in par. 0078-0080).
Regarding Claim 40, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 20 (see Claim 20 analysis). 
Komatsu further teaches wherein the controller is configured to acquire the operation program by dividing it into a plurality of sections based on a change in the reaction force (see at least desired path generation unit dividing the desired path into a plurality of desired positions in par. 0079 and modifying each desired position with a desired angle vector based on the estimated external force in par. 0108).
Regarding Claim 42, Komatsu as modified by Nakagawa and Sato teaches the robot system according to claim 28 (see Claim 28 analysis). Komatsu further teaches wherein the manipulating force detection portion includes a force sensor incorporated in the handling portion (see at least force sensor 23 in par. 0063 ).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Okazaki.
Regarding Claim 26, Komatsu teaches the robot system according to claim 16 (see Claim 16 analysis).
Komatsu fails to explicitly teach the following, but Okazaki does teach wherein the parameter of impedance control is either one or both of a virtual viscosity coefficient and a virtual elasticity coefficient used for force control of the robot body. (see at least “Reference numeral 3 denotes the object property-concordant impedance setting means for setting mechanical impedance set values, that is, set values of stiffness and viscosity of the robot arm 5” in par. 0060, stiffness is interpreted as virtual elasticity).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Komatsu and Nakagawa to incorporate the teachings of Okazaki wherein impedance parameters for robot stiffness and viscosity are controlled. The motivation to incorporate the teachings of Okazaki would be to improve safety and avoid damage (see par. 0013)

Claim 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as modified by Nakagawa and further in view of Sakano.
Regarding Claim 29, Komatsu teaches the robot system according to claim 28 (see Claim 28 analysis), 
Komatsu fails to explicitly teach the following, but Nakagawa does teach: 
wherein the manipulating force detection unit comprises a torque sensor provided in a shaft of the plurality of shafts or a torque sensor provided on a handling portion (see at least “the torque sensors 33, 34 and 35 may also be used to detect the operation force during the lead-through operation” in par. 0054), and 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot and operator performing cooperative conveyance taught by Komatsu to incorporate the teachings of Nakagawa to use the torque sensors at each joint to detect the manipulating force during a lead-through operation. The motivation to incorporate the teachings of Nakagawa would be to reduce cost by removing the need for a second force sensor to detect the manipulation or lead-through force from an operator (see par. 0054).
	Komatsu and Nakagawa fail to explicitly teach the following, but Sakano does teach:
wherein the reaction force detection portion comprises a force sensor provided on the end effector or a force sensor provided in a base on which the object is to be placed (see at least force sensors 23a and 23b electric hand 2 in Fig. 2 and par. 0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Komatsu as modified by Nakagawa to incorporate the teachings of Sakano wherein the force sensors are in the hand are used to detect contact of the hand with a work target. The motivation to incorporate the teachings of Sakano would be to use force sensor output to identify contact between hand and work target, which helps to optimize switching between position and force control to improve the speed of a gripping operation while keeping stability (see par. 0014).
	
Regarding Claim 30, Komatsu as modified by Nakagawa and Sakano teaches the robot system according to claim 29 (see Claim 29 analysis). 
Komatsu further teaches wherein the handling portion is provided between the robot arm the end effector (see at least handle portion 22 between robot arm and suction pad 93 in Fig. 1, the suction pad is interpreted as the end effector).
Komatsu fails to explicitly teach the following, but Sakano does teach
and the force sensor provided on the end effector (see at least force sensors 23a and 23b electric hand 2 in Fig. 2 and par. 0040).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot taught by Komatsu as modified by Nakagawa to incorporate the teachings of Sakano wherein the force sensors are in the hand are used to detect contact of the hand with a work target, in order to arrive at wherein the handling portion is provided between the robot arm the end effector and the force sensor provided on the end effector. The motivation to incorporate the teachings of Sakano would be to use force sensor output to identify contact between hand and work target, which helps to optimize switching between position and force control to improve the speed of a gripping operation while keeping stability (see par. 0014).
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as modified by Devengenzo et al (US 9919424).
Regarding Claim 36, Komatsu teaches the robot system according to claim 28 (see Claim 28 analysis). Komatsu further teaches the controller further comprises a robot machine model registration portion that stores information of a shape or dimensions of the robot arm (see at least inverse kinematics calculation unit storing geometric information about the robot in par. 0082), and 
Komatsu does not appear to explicitly teach the following but Devengenzo does teach:
an end effector information registration portion that stores information of a shape or dimensions of the end effector (see at least stored digital model of mass distribution of the end-effector in col. 9 line 61 to col. 10 line 4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot system taught by Komatsu to incorporate the teachings of Devengenzo wherein the robot controller controls the actuators to counteract gravity based on a stored digital model of mass distribution of the end effector. The motivation to incorporate the teachings of Devengenzo would be to provide the operator manually teaching the robot with a sensation that the robot system is relatively weightless (see col. 9 lines 50-60)
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as modified by Iwatake et al (US 20180210434).
Regarding Claim 37, Komatsu teaches the robot system according to claim 1 (see Claim 1 analysis). 
Komatsu does not appear to explicitly teach the following, but Iwatake does teach wherein the controller causes the operator to feel a frictional force between a first work that is held by the predetermined portion and a second work that is in contact with the first work, by controlling the resistance force in the same direction as the reaction force (see at least determining that the force acting between the first and second object in a direction perpendicular to the pushing direction or other than the pushing direction (which is interpreted to include frictional force) is greater than a predetermined value, the robot is stopped after it is moved in a direction opposite to the pushing direction  in par. 0118).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot system taught by Komatsu to incorporate the teachings of Iwatake wherein the robot controller stops and retracts the robot when the operator guides the first and second objects into an inappropriate contact state. The motivation to incorporate the teachings of Iwatake would be to avoid inappropriate conditions worsening or to intervene to improve them (see par. 0120)
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as modified by Radrich et al (US 20190009410).
Regarding Claim 41, Komatsu teaches the robot system according to claim 1 (see Claim 1 analysis).
 Komatsu does not appear to explicitly teach the following, but Radrich does teach: wherein the reaction force detection portion is configured to perform zero point calibration when the robot body is in a specific orientation or for each operation executed by the robot body (see at least calibrating the force sensors of the robot in a calibration pose and correcting for the forces/moments caused by weight of the robot in par. 0122 interpreted as zero point calibration)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot system taught by Komatsu to incorporate the teachings of Radrich robot force sensors are calibrated in a calibration pose to correct for forces and moments caused by the weight of the robot. The motivation to incorporate the teachings of Radrich would be to improve accuracy of the robot model (see par. 0122).

Allowable Subject Matter
Claims 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art for both claims comes from Komatsu. 
	 
	For Claim 35, the prior art alone or in combination do not appear to teach calculating the reaction force applied to the end effector, on the basis of both position information of the end effector and detection result of the reaction force detection portion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara et al (US 20020011092) discloses a method for calibrating a force sensor by attaching a tool with known weight to the robot and executing a program where the robot is brought into a plurality of prescribed posture
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664